UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6598



DAVID CARR,

                                             Petitioner - Appellant,

          versus


WILLIAM   S.  HAINES,    Warden,   Huttonsville
Correctional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-01-1257)


Submitted:    June 30, 2006                 Decided:   August 2, 2006


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Carr, Appellant Pro Se. Dawn Ellen Warfield, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Carr seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2254 (2000) petition.                        The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).           The magistrate judge recommended

that   relief    be   denied   in     part     and   recommended   holding      an

evidentiary hearing on several claims.                 The magistrate judge

advised   Carr   that   failure      to   file   timely   objections      to   this

recommendation could waive appellate review of a district court

order based upon the recommendation.             Despite this warning, Carr

failed to timely object to the magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.               Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).      Carr has waived appellate review by failing to

timely file specific objections after receiving proper notice.

           After the magistrate judge held the evidentiary hearing

on the remaining claims, she submitted proposed findings and

recommendation to the district court to dismiss the remaining

claims.    After      Carr   filed    timely     objections   to   this    second

magistrate judge’s report, the district court conducted a de novo

review of the evidentiary hearing claims.             The court accepted the


                                      - 2 -
recommendation of the magistrate judge, denied the 28 U.S.C. § 2254

petition, and dismissed the case.

            The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Carr has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                     - 3 -